Exhibit 10.29
March      , 2010
[Executive]
Corrections Corporation of America
10 Burton Hills Boulevard
Nashville, TN 37215
Re: Amendment of Employment Agreement with Corrections Corporation of America
(the “Company”)
Dear                     :
We and you agree that the following provisions (more specifically described in
Exhibit A attached hereto) will apply with respect to the current term of your
employment agreement with the Company and any extension or renewal thereof. All
capitalized terms used and not otherwise defined herein shall have the meaning
ascribed thereto in your employment agreement with the Company.
Effect of Termination Upon a Change in Control. Section 5.5 of your employment
agreement is amended to reflect that amounts payable to you in the event your
employment is terminated upon a Change in Control will be payable only if your
employment is terminated by the Company (other than for Cause) upon or within
two years following a Change in Control. Your voluntary resignation shall not be
considered a termination upon a Change in Control for purposes of your
employment agreement unless you experience a material reduction in your duties,
powers, compensation or authority within two years of a Change in Control and
certain procedural requirements set forth in your employment agreement are met.
Definition of a “Change in Control”. Section 5.6 of your employment agreement is
amended to conform the definition of “Change in Control” in your employment
agreement to the definition of Change in Control in the Corrections Corporation
of America 2008 Stock Incentive Plan.
Please confirm your acknowledgement of and agreement with the foregoing by
reviewing and signing in the space provided below.

            Very truly yours,

CORRECTIONS CORPORATION OF AMERICA
      By:           Damon T. Hininger           

Confirmed and Agreed as
of the date written above:
                                                                  
                 
[                     ]

 





--------------------------------------------------------------------------------



 



Exhibit A
5.5 Effect of Termination Upon a Change in Control. If the Executive’s
employment with the Company is terminated by the Company (other than for Cause)
upon or within two (2) years following a Change in Control, the Company shall
(i) pay to the Executive a one-time payment, to be paid within sixty (60) days
of the date of termination (or, if earlier, by March 15 of the year following
the year in which the Change in Control occurs), in an amount equal to 2.99
times the Executive’s Base Salary, based upon the annual rate payable as of the
date of termination, without any cost of living adjustments; (ii) reimburse
Executive for any Gross-Up Payment (as hereinafter defined) or other payment
payable pursuant to the provisions of Section 8 herein; and (iii) continue to
provide hospitalization, health, dental care, and life and other insurance
benefits to the Executive for a period of one (1) year following such
termination on the same terms and conditions existing immediately prior to
termination, with the costs of such benefits (including the Company’s portion of
any premiums) paid by the Company on the Executive’s behalf included in the
Executive’s gross income. In addition to the foregoing, a material reduction in
the duties, powers, compensation or authority of the Executive as an officer or
employee of the Company (a “Good Reason Termination”) within two (2) years
following a Change in Control shall be considered a termination upon a Change in
Control for purposes of this paragraph. A termination under the circumstances
listed in the previous sentence shall be a Good Reason Termination only if
(A) the Executive notifies the Company of the existence of the condition that
otherwise constitutes a Good Reason Termination within ninety (90) days of the
initial existence of the condition, (B) the Company fails to remedy the
condition within thirty (30) days following it’s receipt of Executive’s notice
of Good Reason Termination and (C) the Executive terminates employment with the
Company due to the condition within two years of the Change in Control.
5.6 Definition of a “Change of Control”. “Change of Control” shall mean the
occurrence of any of the following events:
(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned subsidiary thereof or
any employee benefit plan of the Company or any of its subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or
(ii) as a result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than a majority of the combined voting power
of the then outstanding securities of the Company or any successor company or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction are held in
the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or

 

 



--------------------------------------------------------------------------------



 



(iii) during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board of Directors cease for any
reason to constitute at least a majority thereof, unless the election, or the
nomination for election by the Company’s stockholders, of each director of the
Company first elected during such period was approved by a vote of at least
two-thirds (2/3rds) of the directors of the Company then still in office who
were (i) directors of the Company at the beginning of any such period, and
(ii) not initially (a) appointed or elected to office as result of either an
actual or threatened election and/or proxy contest by or on behalf of a Person
other than the Board of Directors, or (b) designated by a Person who has entered
into an agreement with the Company to effect a transaction described in (i) or
(ii) above or (iv) or (v) below; or
(iv) a complete liquidation or dissolution of the Company; or
(v) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a subsidiary).

 

 